Citation Nr: 0015092	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a leg length 
discrepancy.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of lumbosacral spine, prior to August 20, 
1999.

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease L4-5, L5-S1, with facet 
arthropathy, bilateral lower extremity radiculopathy, and 
lumbosacral strain (formerly characterized as traumatic 
arthritis of lumbosacral spine), from August 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1968 to November 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied, in part, 
service connection for hearing loss of the right ear, a left 
leg discrepancy, left hip pain, and a bilateral ankle 
disability.  By that same rating action, the RO also granted, 
in part, service connection for traumatic arthritis of the 
lumbosacral spine, and assigned a noncompensable evaluation, 
effective from December 1, 1994.  The veteran has perfected a 
timely administrative appeal with respect each of these 
issues.

While the case was pending administrative appeal at the RO, 
an April 1999 rating decision was issued, wherein the RO 
increased the evaluation for the traumatic arthritis of 
lumbosacral spine to 10 percent disabling, effective from May 
23, 1996.  In a rating decision, dated November 1999, the RO 
found that the April 1999 rating action, in its assignment of 
the May 23, 1996 effective date, contained clear and 
unmistakable error, noting that the proper effective date for 
the award of the 10 percent evaluation for traumatic 
arthritis of the lumbosacral spine is December 1, 1994, the 
day following the date of the veteran's discharge from 
service.  In November 1999, the RO furnished the veteran a 
Supplemental Statement of the Case that contained a November 
1999 rating action, which recharacterized the lumbosacral 
spine disability as degenerative disc disease L4-5, L5-S1, 
with facet arthropathy, bilateral lower extremity 
radiculopathy, and lumbosacral strain; and which increased 
the evaluation for that disability from 10 percent to 20 
percent disabling, effective from August 20, 1999.

Inasmuch as the staged ratings of 10 and 20 percent are not 
the maximum benefit under the rating schedule, the issues of 
an evaluation in excess of 10 percent prior to August 20, 
1999, and of an evaluation in excess of 20 percent, for the 
lumbosacral spine disability remain in controversy; and, 
hence, they are viable issues for appellate consideration by 
the Board.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).

Although the veteran originally filed a notice of 
disagreement contesting the February 1996 rating denial of 
service connection for a bilateral ankle disability, this 
issue was not specifically addressed by the veteran's August 
1996 substantive appeal and is therefore not on appeal before 
the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202 (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has right ear hearing loss disability under 
38 C.F.R. § 3.385.

3.  The veteran's current right ear hearing loss disability 
had its onset during service.

4.  The veteran's claims for service connection for a leg 
length discrepancy and for a left hip disorder are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

5.  Prior to August 20, 1999, the evidence of record 
demonstrates that the veteran's lumbosacral spine disability, 
identified as traumatic arthritis of the lumbosacral spine, 
was characterized by x-ray evidence of arthritis, limitation 
of motion that was no more than "slight" and with 
complaints of pain and discomfort.

6.  The evidence of record demonstrates that the veteran's 
lumbosacral spine disability, identified as degenerative disc 
disease L4-5, L5-S1 with facet arthropathy, bilateral lower 
extremity radiculopathy, and lumbosacral strain, is 
manifested by loss of normal lumbar lordosis, significant 
paravertebral muscle spasm, positive Goldthwait's sign and 
loss of lateral motion with osteo-arthritic changes, at least 
for the period from August 20, 1999.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

2.  The appellant has not presented well-grounded claims for 
service connection for a left leg discrepancy and a left hip 
disorder, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. 5107(a) (West 1991).

3.  The criteria for a rating in excess of 10 percent prior to 
August 20, 1999, for post traumatic degenerative arthritis of 
the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Diagnostic Codes 5010, 5292 (1999).  

4.  The criteria for a 40 percent evaluation, and not in 
excess thereof, for degenerative disc disease L4-5, L5-S1 with 
facet arthropathy, bilateral lower extremity radiculopathy, 
and lumbosacral strain, have been met from August 20, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims for Service Connection.

Establishing Service Connection and
The Requirement of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Right Ear Hearing Loss

The service medical records show that the veteran was exposed 
to acoustic trauma in service through his assignment on the 
flight line.  Additionally, his discharge papers show that 
his specialty for 6 years was as a jet engine mechanic.  On 
his retirement examination in April 1994, audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
10
LEFT
30
30
20
20
15

The diagnosis was noted as mild low frequency bilateral 
hearing loss.

In May 1995, the veteran was provided a VA audiology 
examination.  He related exposure to loud noise in service to 
include power units for aircraft.  He complained currently of 
an ear infection in both ears for which he was taking 
medication.  
On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
10
LEFT
30
40
30
30
15

The report noted that hearing was within normal limits in the 
right ear.  He had mild hearing loss in the left ear for 
which he was granted service connection in February 1996.  

In January 1997, the veteran was provided another VA hearing 
loss examination.  He stated that he used his right ear for 
answering the telephone, and had problems with reception 
whenever there was any background noise.  He had to turn up 
the volume on the telephone, radio and television which his 
family was always complaining about.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
25
20
LEFT
35
30
30
35
20

The report of audiological evaluation indicated a mild, mixed 
loss of hearing sensitivity in the right ear as well as the 
left ear. 

The claim for service connection for right ear hearing loss 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran has presented a 
claim which is plausible  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The evidence clearly indicates that the veteran was exposed 
to acoustic trauma in service, described in his most recent 
audiological examination as heavy machine noise, power tool 
noise, military training noise, aircraft and ground power 
unit noise.  This is consistent with his duty in service as 
an airplane engine mechanic. 

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1999)("[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent").  38 
C.F.R. § 3.385 (1999).  The Board accepts that the veteran 
has current hearing loss as shown on recent VA audiological 
examination, and which qualifies as a disability under VA 
regulations.  See 38 C.F.R. § 3.385.  The only remaining 
issue is whether there is a nexus between his right ear 
hearing loss and his exposure to acoustic trauma in service.  

The Board notes that although his retirement examination 
revealed right ear hearing loss, he was not service connected 
for this because his subsequent VA examination did not show 
right ear hearing loss disability, and the hearing loss on 
the retirement examination did not meet the requirements for 
current hearing loss disability as defined by VA regulation 
under 38 C.F.R. § 3.385.  See Hensley v. Brown 5 Vet. App. 
155, 157 (1993) (holding that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss).

Since then, the results of his most recent examination do 
show right ear hearing loss disability as defined under 
38 C.F.R. § 3.385.  As the records show that some degree of 
right ear hearing loss was present on separation from 
service, and his current hearing loss qualifies as a 
disability, the Board is reluctant to conclude that his 
current hearing loss is not the same as that shown on the 
separation examination, notwithstanding the post service VA 
audiological examination which concluded that he had no 
current right ear hearing loss disability.  At a minimum 
these facts raise a reasonable doubt with regard to the 
cause-and-effect relationship between the veteran's inservice 
exposure to acoustic trauma, and his current hearing loss in 
the right ear.  38 C.F.R. § 3.102 (1999).  Accordingly, the 
Board concludes that service connection is warranted for 
right ear hearing loss.

The Leg Length Discrepancy and Left Hip Disorder

The veteran is essentially claiming that his right leg is 
approximately one inch shorter than his left leg.  In a May 
1995 VA compensation and pension examination, the veteran 
indicated that he had been seen by a chiropractor in 1987 and 
told that he had a leg length difference which tilted his 
pelvis.  He further indicated that he had been treated with 
manipulations which made him feel a little bit better.  
Examination of the lumbar spine in May 1995 showed that his 
pelvis was level, but he had a one-quarter inch shortening of 
his right lower extremity.  This was measured both in the 
standing position and in the lying position with his legs 
straight down and adjusted for appropriate pelvic position.  
Later the examiner indicated that the right leg was 
approximately one inch shorter than the left.  After 
reporting additional measurement, the examiner noted that he 
considered this to be "within normal limits."  The 
diagnosis focused entirely on the back, noting that no 
specific studies needed to be carried out since he was not 
having significant difficulties and "examination was 
essentially normal."

In January 1997, the veteran was provided another VA 
orthopedic examination by the same examiner.  This time he 
told the examiner that he had been told in 1983 for the first 
time that his right leg was one-half inch short and that it 
was causing him hip problems.  On physical examination, he 
appeared to have a slight, right, short leg limp.  The 
examiner noted the difficulty in attempting to measure leg 
length.  When standing upright with equal pressure on both 
feet, his pelvic brims appeared to be of equal height.  
However, the lower gluteal crease on the right was 
approximately one inch lower than the crease on the left, 
indicating some change or obliquity or some abnormality 
perhaps in the pelvis itself.  Measurements of the leg 
lengths from the umbilicus to the medial malleolus were 37 
and 3/8 inches on the right and 37 and 1/2 inches on the 
left, indicating only one eighth inch difference.  The tibias 
were also essentially equal in length when measured from the 
knee joint line to the medial malleolus; the right one was 15 
and 1/4 inches, the left was 15 and 3/8 inches, indicating a 
slightly shorter one on the right both in the overall length 
and in the tibia.  This equated to a 3/8 inch shortening by 
measurement of the right lower extremity as compared to the 
left which was noted by the examiner to be "not a 
significant difference."  The examiner also noted with 
interest that when lying flat on the table with his legs 
pulled down as comfortable and fully as possible, the right 
medial malleolus was approximately 3/4 inch shorter than the 
one on the left.  This again mediated toward a probable tilt 
or pelvic obliquity of some kind.  The examiner added the 
following comments:

Apparently the problem at this point is a 
dispute over whether or not [a] short 
left leg has caused his back condition 
and the request for etiology of the short 
leg.  It is true that a short leg on one 
side can cause additional stresses on the 
back which can cause back pain and 
perhaps aggravate the onset of 
degenerative changes.  First of all, we 
do not know yet as to whether or not he 
really has a short leg and that will 
hopefully be determined by the special X-
ray studies. 

X-ray examination of the tibia and fibula was conducted with 
a ruler overlying the soft tissues for purposes of leg 
measurement.  The tibia measured approximately 40 centimeters 
in length.  No significant bone, soft tissue or joint space 
abnormality was present.

In March 1998, another VA orthopedic examination was 
conducted to specifically address the question of the 
relationship between the veteran's claimed leg length 
discrepancy and his back pain.  Examination of both lower 
extremities failed to demonstrate any obvious limb length 
discrepancy.  The veteran's pelvic heights were the same and 
he showed no unusual wear pattern on his shoes or his pants.  
The diagnosis was no evidence of limb length discrepancy and 
the conclusion was that the veteran's back pain was not 
caused by limb length discrepancy.  

Most recently, the veteran was provided another orthopedic 
evaluation in August 1999.  He explained to the examiner that 
a chiropractic specialist and a doctor of osteopathy had 
spent a great deal of time explaining to him that his leg 
lengths were unequal and that he had a pelvic tilt.  On 
examination, limb lengths from the anterior-superior iliac 
spine to the medial malleolus measured 89 centimeters 
bilaterally.  The examiner diagnosed no evidence of limb 
length discrepancy on this examination.  

The veteran has not presented well grounded claims for 
service connection for a left leg discrepancy disorder or a 
left hip disorder.  In making this determination, the Board 
notes that there is no plausible current diagnosis of a leg 
discrepancy disorder.  Although the initial postservice VA 
examination in May 1995 noted that there was a one-quarter 
inch shortening of the veteran's right lower extremity, no 
abnormality was noted in this measurement.  The only comments 
by the examiner regarding the veteran's measurements were 
that he considered the indicated measurements to be within 
"normal limits" and that the "examination was essentially 
normal."  Following exhaustive measurement of the legs in a 
January 1997 VA examination, a slightly shorter right leg was 
noted which the examiner concluded was "not a significant 
difference."  However, the examiner was unwilling to state 
conclusively that one leg was shorter than the other without 
the more precise results of X-ray examination.  The results 
of X-ray examination showed tibias equal in length with no 
significant bone, soft tissue or joint space abnormality 
present.  In a March 1998 VA examination, the examiner 
diagnosed no evidence of limb length discrepancy, adding that 
back pain was not caused by limb length discrepancy.  On the 
veteran's most recent examination in August 1998, the 
examiner diagnosed no limb length discrepancy.  With no 
medical evidence of any limb length discrepancy which has 
been determined by medical evidence to be a disorder, there 
is no current disability.  

With regard to the left hip, a review of the service medical 
records shows treatment for left hip pain during service; 
however, none of the orthopedic evaluations following service 
show any evidence of a left hip disorder other than a 
complaint of pain in the hip and the possibility of a 
relation with the length of his legs.  Although there is 
evidence of pain radiating to the extremities as a symptom of 
his service-connected back disorder, which is discussed in 
more detail below, there is no separate diagnosis 
specifically addressing the left hip.  With regard to the 
complaints of pain in the hip, the United States Court of 
Appeals for Veterans Claims (Court) has noted that pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, with 
no diagnosis other than pain, there is no current disability 
involving the left hip.

Without medical evidence of disability, the only evidence 
that the veteran has a leg length discrepancy disorder or a 
left hip disorder are his own statements.  The veteran's 
statements and sworn testimony are not competent evidence to 
diagnose his condition.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not shown to be a physician, the veteran is not competent 
to make a determination that he has any disability involving 
leg length discrepancy or his left hip.  See Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran does not meet the first element required for 
these two claims to be well grounded.  See Caluza, 7 Vet. 
App. at 506.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for service connection for 
leg length discrepancy or a left hip disorder.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that these claims are well grounded, they must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  However, VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38, 42 (1997).

II.  A Higher Evaluation for the Back Disorder.

Factual Background

The service medical records show treatment throughout service 
for complaints of lower back pain as early as December 1969 
following a fall.  The veteran complained of back pain with 
radiculitis and was diagnosed with probable herniated nucleus 
pulposus.  In an October 1976 periodic examination, he 
complained of back pain following a motorcycle accident.  In 
May 1985, the veteran was diagnosed with acute facet syndrome 
of the right lumbosacral region following a hyperextension 
twisting injury to his low back three weeks previously.  The 
following year, in May 1986, he was diagnosed with 
nonsignificant but probable S1 nerve root irritation.  In 
approximately 1990, the records show that he injured his back 
again moving furniture.  The diagnosis on examination a year 
later was musculoskeletal low back pain.  On his separation 
examination in April 1994, he complained of mild to severe 
back pain recurrent since 1977, treated with physical therapy 
and back support with good results.  

On VA orthopedic examination in May 1995, the veteran related 
several injuries to his back in service.  After one injury in 
1986 from carrying a heavy chair, he developed low back pain 
and a shooting pain into the right leg.  A CAT scan was done 
and he was told he had a "pinched" nerve but no definitive 
diagnosis of a disk problem was made.  Presently he still 
complained of intermittent low back pain which got worse upon 
prolonged sitting or prolonged standing.  He describe pain 
radiating from the right lower back into the right buttock 
and posterior thigh, but not as far as the knee.  He also 
said he had occasional numbness and tingling in the right 
sciatic distribution.  Examination of the lumbar spine showed 
a level pelvis with some shortening of the right lower 
extremity.  He walked easily and smoothly, removed his 
clothes without difficulty, and got up and down and rolled 
over on the table without any evidence of pain.  He could 
easily walk on his toes and heels and could hop and squat 
without difficulty.  He could forward flex to within 3 inches 
of the floor.  This was equal to approximately 90 degrees of 
forward flexion.  Extension was at 20 to 25 degrees, 
bilateral bending was 30 degrees each, and rotation was 35 
degrees in each direction, all without pain or discomfort.  
Deep tendon reflexes were 2+ at all levels and equal 
bilaterally with no abnormal reflexes being present.  
Straight-leg raising was negative to 90 degrees, both in the 
sitting and the lying position.  There was no tenderness 
identified in the low back, buttock, sciatic notches, or down 
either posterior thigh.  There was no sensory loss in either 
lower extremity, either subjectively or objectively.  No 
muscle spasm was identified throughout the examination.  The 
diagnosis was chronic low back strain by history with 
possible radiculopathy, indicating a possibility of a 
degenerative disk, probably at the L5-S1 level.  The 
examination was noted to be "essentially normal."  X-ray 
examination of the lumbosacral spine showed narrowing of the 
L5-S1 disc space and osteophyte formation, consistent with 
degenerative joint disease at this level. 

In January 1997, the veteran was provided another VA 
orthopedic examination.  He indicated that since getting out 
of the service, he had had pain at the center of his lower 
back at the lumbosacral joint region which comes and goes.  
He said that this had always been true but had been more 
frequent now and may be there as often as 3 or 4 days a 
month.  It occasionally radiated down the back of both legs 
as far as his heels.  He stated that he could walk without 
any difficulty, and most of his problem was caused by 
prolonged standing.  He had difficulty sleeping comfortably 
on his back.  On physical examination, he moved easily and 
smoothly and took off his clothes and got up and down from 
the table without apparent difficulty.  He could walk easily 
on his toes and heels and could hop and squat without 
difficulty.  Forward flexion was limited to about 80 degrees.  
This was not limited by pain.  Extension was 20 degrees, 
bending was 25 degrees to the right and 20 degrees to the 
left which caused some pain at the lumbosacral junction.  
Rotation was 25 degrees to the side.  There was no tenderness 
except on deep pressure on the lumbosacral joints on either 
side.  Deep tendon reflexes were 3+ and active at the knees, 
2+ at the ankles, and 2+ plantar, all equal bilaterally.  No 
abnormal reflexes were present.  There was no sensory loss, 
either subjectively or objectively, in either lower extremity 
and no evidence of significant atrophy of either thigh.  
Review of previous radiographic films indicated that there 
was some degenerative changes in the lumbar spine and some 
decrease in the L5-S1 disk space.  There was also some 
osteophyte formation consistent with degenerative disk 
disease at the L5-S1 level.  

Special studies were ordered following the above examination 
to further assess the degree of disability of the veteran's 
low back.  In March 1998, his back was briefly examined again 
confirming that there were essentially no changes from his 
previous examination.  X-ray examinations were reviewed 
showing some evidence of changes in spinal stenosis.  An MRI 
was ordered in June 1998 which resulted in the following 
impressions:  The impressions were: (1) multilevel 
degenerative disc disease and hypertrophic facet changes most 
severe at L5-S1; (2) mild narrowing of the right L5-S1 neural 
foramen and severe narrowing of the left L5-S1 neural 
foramen; and (3) no central canal stenosis at any level.  An 
addendum to the March 1998 report was prepared in June 1998 
showing a diagnosis of degenerative disc disease, L5-S1, with 
bilateral neuroforaminal narrowing, severe at L5-S1 with 
nerve root encroachment.  

In August 1999, the veteran was provided his most recent VA 
examination.  He indicated that since his examination in 
March 1998, his symptoms had gradually worsened, becoming 
more severe and frequent with time.  He continued to take 
over the counter type medications and had had no additional 
care since that examination.  His pain was currently 
aggravated by standing longer than 45 minutes, sitting longer 
than an hour and a half, any bending or lifting, and by 
frequent turning or twisting of the back.  He also had 
difficulty getting out of bed in the morning due to pain and 
stiffness in the back.  Examination of the back showed the 
spine to be midline with a loss of the normal lumbar 
lordosis.  There was no pelvic obliquity.  He was tender to 
palpation in the midline from the thoracolumbar to 
lumbosacral junctions, as well as both SI joints, and 
especially on the left sciatic notch.  He was also noted to 
have significant paravertebral muscle spasm with tenderness.  
Active range of motion of the back was guarded, but showed a 
flexion of 0 to 85 degrees.  He complained of a painful arc 
between 70 and 85 degrees.  Extension was 0 to 10 degrees.  
Lateral bending was 0 to 15 degrees bilaterally.  Rotation 
was 0 to 20 degrees bilaterally.  Heel to toe walking was 
intact but guarded.  Passive range of motion and special 
maneuvers were difficult due to guarding.  Straight leg 
raising in approximately 15 degrees in the supine position 
elicited severe lumbosacral discomfort, however the seated 
straight leg raising evaluation was negative.  Goldthwait's 
test did suggest lumbar dysfunction.  Patrick's test was 
difficult and demonstrated significant muscle tautness.  
Lower extremity range of motion, though guarded, was intact 
throughout.  Deep tendon reflexes were 2+ and symmetrical for 
the lower extremities.  There was a subjective decrease in 
sensation to light touch on the left lower extremity in the 
S1 distribution by comparison.  Distal circulation and 
sensation were otherwise intact throughout.  The diagnoses 
were (1) degenerative disc disease at L4-5 and L5-S1 with 
facet arthropathy and bilateral lower extremity 
radiculopathy, mild to moderate; and (2) chronic lumbosacral 
strain secondary to the above, moderate.  

Applicable Law and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims has held that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).  
The United States Court of Appeals for Veterans Claims has 
held that, at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Analysis

Prior to August 20, 1999, the veteran's back disability was 
evaluated as 10 percent disabling under Diagnostic Code 5010 
for arthritis, due to trauma.  Arthritis, due to trauma, and 
substantiated by X-ray findings is rated under the diagnostic 
code for degenerative arthritis, Diagnostic Code 5003, on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  A slight limitation of motion warrants 
a 10 percent disability rating.  A moderate limitation of 
motion warrants a 20 percent rating.  A severe limitation of 
motion of the cervical spine warrants a 40 percent disability 
rating.  The 40 percent rating is the highest rating 
assignable under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

The veteran's post traumatic degenerative arthritis of the 
lumbar spine has been evaluated as 10 percent disabling under 
Diagnostic Code 5010-5292 based on X-ray evidence of 
arthritis with limitation of motion.  In this case the 
veteran's ranges of motion, from his May 1995 and January 
1997 VA examinations show flexion at no less than 80 degrees, 
extension at 20 degrees, lateral flexion at 20 and 30 
degrees, and rotation at no less than 25 degrees.  However, 
the Board finds it significant that while his motion was 
limited, in the May 1995 VA examination the examiner noted 
that he walked easily and smoothly, could forward flex to 
within 3 inches of the floor, removed his clothes without 
difficulty, could easily walk on his toes and heels, and 
could easily hop and squat without difficulty.  More 
significantly, the examiner noted that the examination was 
"essentially normal."   In the January 1997 VA examination 
the examiner noted that he again moved easily and smoothly 
and took off his clothes as well as got up and down from the 
table without apparent difficulty.  He could walk easily on 
his toes and heels and could hop and squat without 
difficulty.  Further, the examiner noted with interest that 
the veteran did not seem to have any problem bending over and 
picking up things off the floor.  Again, he was able to bend 
over to within 3 inches of his toes.  As such, the Board 
finds the examiner's description of the veteran's movement to 
more nearly approximate a limitation of motion that is 
"slight" rather than "moderate."  As such, the 
preponderance of the evidence of record, at any time prior to 
August 20, 1999, is against a disability rating in excess of 
10 percent for the veteran's service-connected post traumatic 
degenerative arthritis of the lumbar spine.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  

The Board has considered other diagnostic codes under which 
the veteran's back disability could be rated.  A higher 
evaluation is also possible under Diagnostic Code 5293 for 
intervertebral disc syndrome; however, while the veteran has 
complained of radiating pain and occasional numbness and 
tingling in the right sciatic distribution, the examiner in 
the May 1995 and January 1997 examinations only noted 
"possible radiculopathy."  There is no evidence of 
"recurring attacks" of neuropathy which would warrant 
assignment of a 20 percent evaluation under Diagnostic Code 
5293.  Additionally, while a higher evaluation is possible 
under Diagnostic Code 5295 for lumbosacral strain at a 20 
percent level, which contemplates "muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position," the veteran prior to August 1999 did not 
show sufficient criteria of lumbosacral strain such as muscle 
spasm which would allow for a higher rating under Diagnostic 
Code 5295.  Other diagnostic codes provide for higher 
evaluations for residuals of fractured vertebra, or ankylosis 
of the spine; however, the veteran has shown none of the 
criteria which would permit a higher evaluation under these 
diagnostic codes.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5285 through 5295.  

The Board has also considered the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), with regard to "functional 
loss" of a musculoskeletal disability, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  While there was specifically no pain on 
motion shown in the May 1995 examination, the veteran did 
indicate pain on motion during the January 1997 examination.  
The veteran's  complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected post 
traumatic degenerative arthritis of the lumbar spine.  
Examinations of the veteran's disability, at all times from 
the date of his grant of service connection, reveal that he 
has slight limitation of motion of the lumbar spine along 
with X-ray evidence of arthritis.  Moreover, the January 1997 
examination report noted that the veteran could move easily 
and smoothly and could take off his clothes without apparent 
difficulty, pain was only noted on bending to the right, not 
indicated in any of the other three planes of movement, and 
specifically noted as absent on forward flexion.  As such, 
the Board finds no provision under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 for a higher rating for the period prior to August 
20, 1999.

Based on the results of the VA examination conducted on 
August 20, 1999, the veteran's disability evaluation was 
increased to 20 percent disabling and reclassified as 
degenerative disc disease L4-5, L5-S1 with facet arthropathy, 
bilateral lower extremity radiculopathy, and lumbosacral 
strain to match the diagnosis given in that examination.  The 
20 percent evaluation was assigned under Diagnostic Code 5295 
for lumbosacral strain based on evidence of "severe 
paravertebral muscle spasm" manifest on examination.  Under 
Diagnostic Code 5295 for lumbosacral strain, a 20 percent 
rating contemplates lumbosacral strain with muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating of 
40 percent, the highest rating assignable under this code, 
contemplates severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (1999).  The Board finds that 
there are sufficient symptoms to meet the criteria for the 40 
percent level of disability.  Specifically, there is loss of 
normal lumbar lordosis, "significant" paravertebral muscle 
spasm, positive Goldthwait's sign and loss of lateral motion 
with osteo-arthritic changes.  While a close reading of the 
criteria for a 40 percent evaluation would suggest that in 
the absence of abnormal mobility on forced motion the 
remaining listed criteria are conjunctive (i.e., the veteran 
must have all the listed criteria for evaluation at that 
level), and there is no evidence of "marked" limitation of 
forward bending, since there is no clear definition of 
"marked" and there is at least some limitation of forward 
bending, the Board will consider the criteria for a 40 
percent evaluation to have been substantially met from the 
date of his VA examination, August 20, 1999.  

The Board has considered the objective evidence of pain on 
motion noted by the examiner in the August 1999 VA 
examination.  However, as the veteran is already rated at the 
highest evaluation possible under Diagnostic Code 5295, and 
pain on motion has been expressly considered by the Board for 
the purpose of determining the appropriate evaluation for 
which the veteran is currently rated, the Board finds that 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
higher rating.  See also Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997) (implicitly holding that once a particular joint 
is evaluated at the maximum level in terms of limitation of 
motion, there can no additional disability due to pain); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); .

Other diagnostic codes provide for higher evaluations for 
residuals of fractured vertebra, ankylosis of the spine; or 
intervertebral disc syndrome; however, the veteran has shown 
none of the criteria which would permit a higher evaluation 
under these diagnostic codes.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285 through 5295.  Specifically, and as 
noted above, while the veteran has some of the symptoms of 
intervertebral disc syndrome such as mild to moderate 
bilateral lower extremity radiculopathy, the August 1999 
report disclosed that the veteran demonstrated motor strength 
of 5/5 with intact deep tendon reflexes; and that the MRI 
revealed no central canal stenosis at any level of the 
lumbosacral spine.  Thus, such clinical findings do not 
remotely approximate the pronounced symptoms required for a 
higher evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome.  See generally DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45.

In conclusion, the Board finds that the evidence for all 
periods prior to August 20, 1999 the preponderance of the 
evidence is against a higher evaluation for the veteran's 
service-connected back disability identified as traumatic 
arthritis of the lumbosacral spine.  From the time of his 
most recent increase in symptoms, on August 20 1999, the 
evidence supports a higher evaluation of 40 percent, and not 
in excess thereof, for his service-connected low back 
disability, reclassified as degenerative disc disease L4-5, 
L5-S1 with facet arthropathy, bilateral lower extremity 
radiculopathy, and lumbosacral strain.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  In 
reaching this decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered the rule affording the veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

Service connection for right ear hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

Because they are not well grounded, the veteran's claims for 
service connection for a leg length discrepancy and a left 
hip disorder are denied.  

An increased rating for post traumatic degenerative arthritis 
of the lumbar spine prior to August 20, 1999, is denied.

An evaluation of 40 percent, and not in excess thereof, is 
granted for degenerative disc disease L4-5, L5-S1 with facet 
arthropathy, bilateral lower extremity radiculopathy, and 
lumbosacral strain, from August 20, 1999, subject to the law 
and regulations governing the payment of monetary awards.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

